Per Curiam.

In his application alleging noncompliance with a specific safety requirement, appellant claims that the employer failed to comply with the provisions contained in IC-5-09 and IC-5-10. In pertinent part IC-5-09.03 provides:
“(B) INTERNAL AND SPECIAL GRINDING EQUIPMENT
“Cup cylinder, tool, precision, flexible shaft type, portable and internal grinding equipment which utilize grinding wheels three (3) inches or more in *194diameter and are operated at a peripheral speed of three thousand (3000) feet per minute (fpm) or more, shall be provided with a guard unless they are equipped with protection flanges, bands or chucks. Where the nature of the work is such that the material acts as a shield, such as grinding wheels used exclusively for internal grinding, the material shall be construed as constituting a guard, and no additional guard shall be required.” (Emphasis added.)
IC-5-10.04 provides in pertinent part as follows:
“(A) RESPONSIBILITY
“The employer shall provide eye protection for all employees engaged in the operations listed in IC-5-10.01(B) and exposed to an eye hazard. Eye protection shall also be provided for any other employees required to work in the immediate area and who are exposed to the hazards of the operations listed. It shall be the responsibility of the employee to use the eye protection provided by the employer. See Section 4101.12 R.C. and Section 4101.13 R.C.
“(B) OPERATIONS REQUIRING EYE PROTECTION
* *
“(9) Metal chipping, cutting, cleaning, grinding, conditioning or machining where there is a danger of flying particles.” (Emphasis added.)
This court has often stated that “* * * the determination of disputed factual situations as well as the interpretation of a specific safety requirement is within the final jurisdiction of the Industrial Commission.” State, ex rel. Allied Wheel Products, Inc., v. Indus. Comm. (1956), 166 Ohio St. 47, 50 [1 O.O.2d 190]; State, ex rel. Humble, v. Mark Concepts, Inc. (1979), 60 Ohio St. 2d 77, 79 [14 O.O.3d 275]. Nevertheless, where the uncontested evidence shows a violation of a specific safety requirement, the commission will be held to have abused its discretion in denying an additional award and mandamus will be granted. State, ex rel. Truckey, v. Indus. Comm. (1972), 29 Ohio St. 2d 132 [58 O.O.2d 321]; State, ex rel. Cox, v. Indus. Comm. (1981), 67 Ohio St. 2d 235, 241 [21 O.O.3d 147].
A careful review of the record reveals all of the evidence clearly demonstrates that the grinding wheel which disintegrated measured one and one-fourth inches in diameter. The application of IC-5-09.03(B) extends only to “* * * portable * * * grinding equipment which utilize grinding wheels three (3) inches or more in diameter * * *.” Accordingly, the commission committed no abuse of discretion when it determined that a violation of IC-5-09 did not occur.
Appellant further contends the commission erroneously adopted the findings of its staff hearing officer who denied the claim pertaining to the employer’s failure to provide eye protection. IC-5-10.04(A) requires employers to furnish eye protection for “* * * all employees engaged in the operations listed in IC-5-10.04(B) * * * [and] * * * for any other employees required to work in the immediate area and who are exposed to the hazards of the operations listed.” IC-5-10.04(B)(9) specifically includes metal grinding, conditioning or machining where a danger exists of flying particles.
*195The confusion centers upon the notes of the staff hearing officer, Ms. Linda Kenney, made at the August 14, 1979 hearing. Therein, while recognizing that the grinding wheel measured one and one-fourth inches in diameter, thus rendering the provisions within IC-5-09 inapplicable, the hearing officer further stated:
“Also, [the] requirement for safety glasses in IC-5-10 is for the operator only. The claimant was not the operator — merely a bystander — Deny.” (Emphasis sic.)
We are unable to agree with this conclusion. IC-5-10.04(A) unequivocally mandates that “[e]ye protection shall also be provided for any other employees required to work in the immediate area and who are exposed to the hazards of the operations listed.” Accordingly, it cannot be said that the provisions of IC-5-10 apply exclusively to operators, and for the commission to so hold constitutes an abuse of discretion. Cf. State, ex rel. Truckey, supra. Additionally, the record contains uncontroverted evidence which reveals that appellant was regularly required to work in the machinist’s room for purposes of repairing equipment.
The court of appeals denied the writ, concluding that “* * * the hearing officer’s notes specifically refer to providing of glasses which relator did not wear * * and that this finding is supported by some evidence within the record. However, the notes referred to by the court of appeals are those of Mr. Robert L. Robbins, made on May 16, 1978, at a hearing which appellant’s counsel did not attend due to a prior commitment to appear before another tribunal. On May 24, 1978, Robbins notified appellant’s counsel that “[u]nder the circumstances we feel that you are entitled to be heard on this matter and the claim will be rescheduled for hearing at a later date.” The hearing was subsequently rescheduled and conducted on August 14, 1979, before Ms. Linda Kenney, whose notes, as previously mentioned, state that the provisions of IC-5-10 apply only to the operators of equipment.
Thus, while the observation by the court of appeals with regard to Robbins’ notes is correct, nonetheless, the commission elected to premise its decision upon the applicability of IC-5-10, and not upon the existence of protective eyewear.
This court has previously reviewed the notes of a staff hearing officer and the commission’s concomitant reliance thereon. See State, ex rel. Cox, supra. In the case at bar, the commission’s order was unquestionably predicated upon the hearing officer’s erroneous conclusion that IC-5-10 is inapplicable since appellant was not operating the hand-held grinder. Moreover, a determination has yet to be made concerning the availability of protective eyewear.
Therefore, as in State, ex rel. Cox, we conclude that the commission abused its discretion and, further, that a writ of mandamus be issued directing the commission to grant appellant a hearing for purposes of allowing all parties to present evidence necessary for the commission to determine *196whether the specific safety requirement obligating the employer to furnish eye protection was violated.
For the foregoing reasons, the judgment of the court of appeals is vacated and a writ is hereby issued in accordance with this opinion.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher and C. Brown, JJ., concur.
C. Brown, J., concurs separately.
Holmes, J., dissents.
J. P. Celebrezze, J., not participating.